                                                                          Mark David Shirian P.C.
                                                                228 East 45th Street, Suite 1700B
                                                                              New York, NY 10017
                                                                           Direct: (516) 417-0201
                                                                        Facsimile: (212) 898-0163
                                                                   Email: mshirian@shirianpc.com
                                          December 11, 2019

Via ECF
The Hon. Deborah A. Batts
Southern District of New York
500 Pearl Street, Room 2510
                                                              MEMO ENDORSED
New York, NY 10007

                Re:     Andrew Livingston v. The City of New York, et al.
                        Civil Case No. 19 Civ. 5209(DAB)

Dear Judge Batts:

        I am a member of Mark David Shirian P.C., attorneys for the Plaintiff, Andrew Livingston
in the above-referenced action. Amanda Blair represents Defendants.

         The Court administratively adjourned the initial conference from January 9, 2020 to April
9, 2020 at 2:30 PM (Document No. 17). However, I am unable to attend the conference on April 9,
2020, as that day is the first day of Passover. As such, I respectfully request an adjournment of the
initial conference to either an earlier date or a different date. This is Plaintiff’s first request for an
adjournment.

        Thank You for Your consideration of this request.

                                                Respectfully submitted,




                                                Mark D. Shirian
MDS: ns


cc:     Amanda Blair, Esq. (via ECF service)
Application GRANTED. The initial pretrial conference is hereby ADJOURNED to
April 2, 2020, at 10:30 a.m.

Dated:   February 20, 2020            SO ORDERED.
         New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
